IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-20098
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

PEDRO PADILLA-VENEGAS,

                                                            Defendant-Appellant.
                 ___________________________________________

                     Appeal from the United States District Court
                         for the Southern District of Texas
                          USDC No. H-00-CR-530-ALL
                 ___________________________________________
                                   August 7, 2001

Before POLITZ, JOLLY, and DAVIS, Circuit Judges.

PER CURIAM:*
       Pedro Padilla-Venegas appeals his conviction and sentence for being in the

United States without permission of the Attorney General after his deportation

following his conviction of a felony, a violation of 8 U.S.C. § 1326(a). Padilla

challenges the sufficiency of his indictment because it did not allege that he acted
with intent to commit the offense. Padilla’s contention is foreclosed by our holding

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
in United States v. Berrios-Centeno1 that an indictment charging a violation of §
1326 “fairly convey[s] that [the defendant’s] presence was a voluntary act from the

allegations that he was deported, removed, and subsequently present without

consent of the Attorney General.” Absent a ruling by the Supeme Court or this
court en banc, that precedent is binding and dispositive herein.2

       AFFIRMED.




       1
        250 F.3d 294 (5th Cir. 2001),
       2
        United States v. Short, 181 F.3d 620 (5th Cir. 1999), cert. denied, 528 U.S. 1091 (2000);
United States v. Mathena, 23 F.3d 87 (5th Cir. 1994).
                                               2